UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 8, 2013 KELLY SERVICES, INC. (Exact name of Registrant as specified in its charter) DELAWARE 0-1088 38-1510762 (State or other (Commission (IRS Employer jurisdiction of File Number) Identification incorporation) Number) , TROY, MICHIGAN 48084 (Address of principal executive offices) (Zip Code) (248) 362-4444 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.07 Submission of Matters to a Vote of Security Holders. Kelly Services, Inc. (the Company) held its annual meeting of stockholders (annual meeting) on May 8, 2013. The final results of voting on each of the matters submitted to a vote of security holders during the annual meeting are listed below. Proposal 1 All of the nominees for election to the board of directors listed in the proxy statement were elected to serve until the next annual meeting and qualified with the following vote: Number of Shares Number of Shares Name of Nominee Voted "For" Voted "Withheld" Broker Non-Votes Terence E. Adderley 3,380,915 22,069 - Carol M. Adderley 3,381,009 21,975 - Carl T. Camden 3,394,167 8,817 - Jane E. Dutton 3,394,161 8,823 - Maureen A. Fay, O.P. 3,394,161 8,823 - Terrence B. Larkin 3,394,167 8,817 - Conrad L. Mallett, Jr. 3,394,161 8,823 - Leslie A. Murphy 3,394,161 8,823 - Donald R. Parfet 3,394,161 8,823 - Toshio Saburi 3,382,933 20,051 - B. Joseph White 3,394,161 8,823 - Proposal 2 The stockholders approved, by non-binding vote, compensation paid to named executive officers with the following vote: Shares voted "For" 3,350,035 Shares voted "Against" 52,363 Shares abstained from voting 586 Broker non-votes - Proposal 3 A proposal to amend and restate the Kelly Services, Inc. Short-Term Incentive Plan was approved with the following vote: Shares voted "For" 3,389,208 Shares voted "Against" 13,184 Shares abstained from voting 592 Broker non-votes - Item 8.01 Other Events. In conjunction with the annual meeting, the Audit Committee of the board of directors approved the appointment of PricewaterhouseCoopers LLP as the Companys independent registered public accounting firm to examine the consolidated financial statements of the Company for the fiscal year 2013. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. KELLY SERVICES, INC. Date: May 9, 2013 By: /s/James M. Polehna James M. Polehna Vice President and Corporate Secretary 3
